EXHIBIT During the Company’s Board of Directors meeting held on November 16, 2009, the Board approved compensation increases paid to non-employee directors.The following table reflects the compensation effective January 1, 2010, and the compensation previously paid to non-employee Directors. Compensation Effective January 1, 2010 Previous Compensation Base compensation, per annum $ 30,000 $ 25,000 Attendance fee per meeting 1,000 Additional annual compensation for Chairman of the Audit Committee 5,000 5,000 Additional annual compensation for Chairman of the Compensation Committee 2,500 Additional annual compensation for Chairman of the Nominating and Corporate Governance Committee 2,500
